           Case 1:19-cv-12550-LTS Document 51 Filed 02/14/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH SCLAFANI, MICHAEL FEINSTEIN,
and BRET CAPPOLA,

                        Plaintiffs,

CAROL A. MICI, in her official capacity as
Commissioner of the Massachusetts Department                     C.A. No. 19-12550
of Correction, DOUGLAS DEMOURA, in his
official capacity as Superintendent of MCI-Cedar
Junction, and STEVE SILVA, in his official
capacity as Superintendent of MCI-Norfolk,

                       Defendants.



                                      JOINT STATUS REPORT

       On December 19, 2019, Plaintiffs Bret Cappola, Michael Feinstein, and Joseph Sclafani

initiated this action against defendant Carol A. Mici, Commissioner of the Massachusetts

Department of Correction, defendant Douglas DeMoura, Superintendent of MCI-Cedar Junction,

and defendant Steve Silva, in his official capacity as Superintendent of MCI-Norfolk. ECF No.

1. Plaintiffs alleged violations of the Eighth Amendment and the Americans with Disabilities

Act, and sought declaratory and injunctive relief. Id. at 6–10, 13. That same day, Plaintiffs also

filed a motion for a temporary restraining order and a preliminary injunction. ECF No. 9.

       After an emergency hearing on December 23, 2019 the parties entered into discussions to

determine whether the matter could be resolved without further court involvement. On January

10, 2020, the parties filed a stipulation and joint request to stay the preliminary injunction

proceedings, and offered to provide the Court with a joint status update on February 14, 2020.
           Case 1:19-cv-12550-LTS Document 51 Filed 02/14/20 Page 2 of 3



       ECF No. 47. The Court subsequently canceled the hearing on the motion for injunctive

relief, and ordered the parties to file a joint status report by February 14, 2020. ECF No. 48.

       In the intervening weeks, the parties have had productive conversations. The parties are

still negotiating an agreement in an attempt to resolve the case in its entirety. The parties agree

that the terms of the joint stipulation (ECF No. 47) will still control as they continue to work to

reach an agreement to resolve the case. The parties respectfully request that the Court set a

deadline for a further joint status report on February 21, 2020.



Dated: February 14, 2020                      Respectfully submitted,

 By: /s/ Philip W. Silva                         By: /s/ Alexandra D. Valenti
 Philip W. Silva (BBO 548175)                    Ira J. Levy (Pro hac vice)
 Supervising Counsel                             Alexandra D. Valenti (Pro hac vice)
 Department of Correction                        Aviv A. Zalcenstein (Pro hac vice)
 Bridgewater State Hospital                      Christine Armellino (Pro hac vice)
 30 Administration Road                          GOODWIN PROCTER LLP
 Bridgewater, MA 02324                           The New York Times Building
 Tel.: 508.279.4538                              620 Eight Avenue
 Philip.silva@massmail.state.ma.us               New York, NY 10018
                                                 Tel.: 212.813.8800
 Attorney for Defendants                         Fax: 212.355.3333
                                                 ILevy@goodwinlaw.com
                                                 AValenti@goodwinlaw.com
                                                 AZalcenstein@goodwinlaw.com
                                                 CArmellino@goodwinlaw.com

                                                 Robert Frederickson III (BBO 670111)
                                                 Marielle Sanchez (BBO 703897)
                                                 GOODWIN PROCTER LLP
                                                 100 Northern Avenue
                                                 Boston, Massachusetts 02210
                                                 Tel.: 617.570.1000
                                                 Fax: 617.523.1231
                                                 RFrederickson@goodwinlaw.com
                                                 MSanchez@goodwinlaw.com

                                                 Matthew R. Segal (BBO 654489)
                                                 Jessie J. Rossman (BBO 670685)


                                                  2
Case 1:19-cv-12550-LTS Document 51 Filed 02/14/20 Page 3 of 3



                             Laura K. McCready (BBO 703692)
                             American Civil Liberties Union
                             Foundation of Massachusetts, Inc.
                             211 Congress Street
                             Boston, MA 02110
                             Tel.: 617.482.3170
                             msegal@aclum.org
                             jrossman@aclum.org
                             lmccready@aclum.org

                             Attorneys for Plaintiffs Joseph Sclafani,
                             Michael Feinstein, and Bret Cappola




                             3
